Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO

 

INVESTMENT AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment”) to the Investment Agreement dated as of
March 29, 2011 (the “Original Agreement”) is entered into as of May 6, 2011 by
and between OCM Marine Investments CTB, Ltd., a Cayman Islands exempt company
(“Investor”), and General Maritime Corporation, a Marshall Islands corporation
(the “Company”).  Each of the above referenced parties is sometimes herein
referred to individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties desire to amend the Original Agreement in accordance with
the terms of this Amendment (the Original Agreement, as so amended by this
Amendment, the “Agreement”); and

 

WHEREAS, Section 5.07 of the Agreement provides that no amendment of any
provision of the Agreement shall be valid unless the same shall be in writing
and signed by the Company and Investor.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, the Parties agree as follows:

 

1.             Section 4.05(a) of the Original Agreement.  The first sentence of
Section 4.05(a) of the Original Agreement is hereby amended and restated in its
entirety as follows:

 

“(a) Subject to the limitations set forth in Section 4.08, following the
Closing, and until such time as Investor, together with its Affiliates, first
ceases to beneficially own (as determined pursuant to Rule 13d-3 under the
Exchange Act) shares of Common Stock purchasable under Warrants, shares of
Common Stock purchased under Warrants, shares of Common Stock previously issued
under this Section 4.05 and shares of Common Stock purchasable or acquirable
under other securities previously issued under this Section 4.05 (collectively
but, without duplication, “Transaction Shares”) equal to at least 50% of the
aggregate Transaction Shares theretofore issued to Investor and its Affiliates
(including any such Transaction Shares transferred to any of them pursuant to
Section 4.05(f)), the Company shall offer each of Investor and each of its
Affiliates that owns beneficially or of record any Transaction Shares (each,
subject to the proviso at the end of this sentence, an “Eligible Holder”), on
the terms and conditions of this Section 4.05, the right to purchase or
subscribe for up to an aggregate number of New Securities equal to the product
of (i) the total number of New Securities to be issued or sold by the Company
and (ii) a fraction, the numerator of which is the aggregate number of
Transaction Shares beneficially owned by such Eligible Holder, and the
denominator of which is the aggregate number of shares of Common Stock
outstanding plus the aggregate number of all Transaction Shares that all
Eligible Holders may then purchase under Warrants or other exercisable,
convertible or exchangeable securities, in each case, determined as of the date
on which the Preemptive Rights Notice is delivered, or in the case of an
Accelerated Equity Offering, as of immediately prior thereto; provided, however,
that notwithstanding anything contained herein to the contrary, any Affiliate of
Investor that acquires

 

--------------------------------------------------------------------------------


 

beneficial or record ownership of any Transaction Shares from and after the
Closing Date shall be deemed an Eligible Holder with respect to an offering
pursuant to this Section 4.05 only if the Company is given notice of such
acquisition prior to the Company’s delivery of the applicable Preemptive Rights
Notice.”

 

2.             Form of Warrant attached as Exhibit B to the Original Agreement. 
Notwithstanding the Form of Warrant attached as Exhibit B to the Original
Agreement, for income tax purposes, the value of the Warrant as of the date
hereof, shall be determined by Investor, in its reasonable discretion, subject
to agreement by the Company, which agreement shall not be unreasonably withheld.

 

3.             Section 8 of the Form of Warrant attached as Exhibit B to the
Original Agreement.  Section 8 of the Form of Warrant attached as Exhibit B to
the Original Agreement is hereby amended by inserting the following as the first
sentence of such Section 8:

 

“To the extent the restrictions noted in the legend set forth on the first
page of this Warrant are then applicable, each Warrant shall bear the legend set
forth on the first page of this Warrant, and any Warrant Exercise Share or any
other security issued upon exercise of this Warrant shall bear a substantially
similar legend.”

 

4.             Article IV of the Original Agreement.  Article IV of the Original
Agreement is hereby amended by inserting the following, in its entirety,
immediately after Section 4.12 of the Original Agreement:

 

“4.13               Anti-Dilution Adjustments.  The Company has agreed to
provide Investor, and/or its registered assigns in respect of the Warrants, with
the right to certain anti-dilution issuances and/or adjustments and certain
related rights pursuant to Section 2B and the related provisions of the Warrants
(collectively, the “Anti-Dilution Provisions”).  The Parties acknowledge and
agree that, subject to the terms and conditions of this Agreement and the
Warrants, the Anti-Dilution Provisions are intended to benefit Investor and/or
its Affiliates if and for so long as any of them hold any Warrants and/or any
Warrant Exercise Shares for the period from and after the Closing Date and prior
to May 6, 2018 (the “Anti-Dilution Period”).  Accordingly, the Company hereby
agrees that (a) if, at any time during the Anti-Dilution Period, Investor and/or
its Affiliates hold any Warrant Exercise Shares (in any such case, a “Warrant
Exercise Share Holder”), then, regardless of whether or not any of them hold any
Warrants at such time, the Company shall comply with the Anti-Dilution
Provisions, and the Warrant Exercise Share Holders shall be entitled to the
benefit of the Anti-Dilution Provisions, as if the Warrant Exercise Share
Holders were also Registered Holders under the Warrants.  Notwithstanding
anything contained herein to the contrary, Investor or any Affiliate of Investor
that acquires beneficial or record ownership of any Transaction Shares during
the Anti-Dilution Period other than pursuant to or upon exercise of the Warrants
shall be deemed a Warrant Exercise Share Holder with respect to the applicable
Anti-Dilution Provisions only if the Company is given notice of such acquisition
prior to the Company’s obligations with respect to the applicable issuance
and/or adjustment.  Each Warrant Exercise Share Holder shall notify the Company
reasonably promptly following any Transfer of Warrant Exercise Shares during the
Anti-Dilution Period, which notice shall set forth the number of Warrant
Exercise Shares then Transferred and state whether or not the transferee is a
known Affiliate of Investor.”

 

2

--------------------------------------------------------------------------------


 

5.             Miscellaneous.

 

(a)           Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Amendment
shall be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against either
Party.  If either Party has breached any covenant or agreement contained in this
Amendment in any respect, the fact that there exists another covenant or
agreement relating to the same subject matter (regardless of the relative levels
of specificity) which such Party has not breached shall not detract from or
mitigate the fact that such Party is in breach of the first covenant or
agreement.

 

(b)           Interpretation.  Unless the context of this Amendment otherwise
requires, (i) words of any gender include each other gender, (ii) words using
the singular or plural number also include the plural or singular number,
respectively, (iii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Amendment; (iv) the terms “Article” or
“Section” refer to the specified Article or Section of the Agreement and (v) the
word “including” means “including without limitation.”

 

(c)           Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such state,
including Section 5-1401 of the New York General Obligations Law.

 

(d)           WAIVER OF JURY TRIAL.  THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE
THAT EITHER OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT BETWEEN THE
PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.

 

(e)           Jurisdiction and Venue.  Each Party consents to the jurisdiction
and venue of the United States federal and state courts in the Borough of
Manhattan, City of New York, for any action, suit or proceeding arising from or
in connection with the interpretation or enforcement of this Amendment.

 

(f)            Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.  This Amendment and any amendments hereto, to the
extent signed and delivered by means of digital imaging and electronic mail or a
facsimile machine, shall be treated in all

 

3

--------------------------------------------------------------------------------


 

manner and respects as an original contract and shall be considered to have the
same binding legal effects as if it were the original signed version thereof
delivered in person.

 

(g)           Effect of this Amendment.  Except as expressly set forth in this
Amendment, all of the provisions of the Original Agreement shall remain in full
force and effect in accordance with their terms, and this Amendment shall
reaffirm the Original Agreement in all respects.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: Executive Vice President, Chief Financial Officer

 

 

 

 

 

OCM MARINE INVESTMENTS CTB, LTD.

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

 

 

By:

/s/ B. James Ford

 

 

Name: B. James Ford

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

 

Name: Adam C. Pierce

 

 

Title: Senior Vice President

 

 

[Signature Page — Amendment No. 1 to GMR Investment Agreement]

 

--------------------------------------------------------------------------------

 